Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The following Office action in response to communications received March 24, 2022. Claims 1 and 21-22 have been amended. Therefore, claims 1, 3-17, 19, and 21-22 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated November 29, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1, 3-17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis: 
Independent Claim(s) 1, 17 and 21-22 are directed to classifying a set of documents. The claim(s) recite(s) “receiving biomedical documents comprising an identifier of the target or an identifier of the disease or identifiers of the target and of the disease; specifying an offset, the offset time indicating a time interval ahead of the performing of the prediction; specifying a time window of predefined duration, the window ending at the begin of the offset time; extracting a plurality of features selectively from the ones of the received documents published during said time window; providing a classifier having been trained on a set of training features extracted from a set of biomedical training documents, the training documents published within a training time window ending at the begin of the offset time ahead of a moment the outcome of one or more training studies on training target-disease- pairs was disclosed; performing the prediction by executing the classifier, thereby providing the extracted features as input to the classifier; outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease, wherein the offset time is one of a plurality of different, predefined offset times and the classifier is one of a plurality of trained classifiers having been trained on training features extracted from biomedical training documents published within a, training time window, the training time windows of each of the classifiers ending at a different training offset time ahead of the moment the outcome of one or more training studies on training target-disease-pairs was disclosed, the method further comprising, for each of the predefined offset times; specifying a further time window of the predefined duration, the further time window ending at the predefined offset time; extracting a plurality of features selectively from the ones of the received documents published during said further time window and only for a portion of said farther time window not overlapping previous farther time windows of the predefined duration ending at different predefined offset times; storing the extracted plurality of features; providing the extracted plurality of features and, any previously stored plurality of features that were published during a remainder of a portion of said further time window as in put selectively to the one of the plurality of classifiers having beers trained on a set of training features extracted from training documents published within a training time window ending performing the prediction by executing the classifier to which the features were provided; and outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease.”
The limitations of “receiving biomedical documents comprising an identifier of the target or an identifier of the disease or identifiers of the target and of the disease; specifying an offset, the offset time indicating a time interval ahead of the performing of the prediction; specifying a time window of predefined duration, the window ending at the begin of the offset time; extracting a plurality of features selectively from the ones of the received documents published during said time window; providing a classifier having been trained on a set of training features extracted from a set of biomedical training documents, the training documents published within a training time window ending at the begin of the offset time ahead of a moment the outcome of one or more training studies on training target-disease- pairs was disclosed; performing the prediction by executing the classifier, thereby providing the extracted features as input to the classifier; outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease, wherein the offset time is one of a plurality of different, predefined offset times and the classifier is one of a plurality of trained classifiers having been trained on training features extracted from biomedical training documents published within a, training time window, the training time windows of each of the classifiers ending at a different training offset time ahead of the moment the outcome of one or more training studies on training target-disease-pairs was disclosed, the method further comprising, for each of the predefined offset times;  specifying a further time window of the predefined duration, the further time window ending at the predefined offset time; extracting a plurality of features selectively from the ones of the received documents published during said further time window and only for a portion of said farther time window not overlapping previous farther time windows of the predefined duration ending at different predefined offset times; storing the extracted plurality of features; providing the extracted plurality of features and, any previously stored plurality of features that were published during a remainder of a portion of said further time window as in put selectively to the one of the plurality of classifiers having beers trained on a set of training features extracted from training documents published within a training time window ending performing the prediction by executing the classifier to which the features were provided; and outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “electronic system, storage medium, databases and processor” that are only mentioned in preambles nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “electronic system” language, “receiving” in the context of this claim encompasses the user manually retrieving patient documents. Similarly, the specifying an offset time or time window, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using “electronic system, storage medium, databases and processor” that are only mentioned in preambles to perform all of the “receiving biomedical documents comprising an identifier of the target or an identifier of the disease or identifiers of the target and of the disease; specifying an offset, the offset time indicating a time interval ahead of the performing of the prediction; specifying a time window of predefined duration, the window ending at the begin of the offset time; extracting a plurality of features selectively from the ones of the received documents published during said time window; providing a classifier having been trained on a set of training features extracted from a set of biomedical training documents, the training documents published within a training time window ending at the begin of the offset time ahead of a moment the outcome of one or more training studies on training target-disease- pairs was disclosed; performing the prediction by executing the classifier, thereby providing the extracted features as input to the classifier; outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease, wherein the offset time is one of a plurality of different, predefined offset times and the classifier is one of a plurality of trained classifiers having been trained on training features extracted from biomedical training documents published within a, training time window, the training time windows of each of the classifiers ending at a different training offset time ahead of the moment the outcome of one or more training studies on training target-disease-pairs was disclosed, the method further comprising, for each of the predefined offset times;  specifying a further time window of the predefined duration, the further time window ending at the predefined offset time; extracting a plurality of features selectively from the ones of the received documents published during said further time window and only for a portion of said farther time window not overlapping previous farther time windows of the predefined duration ending at different predefined offset times; storing the extracted plurality of features; providing the extracted plurality of features and, any previously stored plurality of features that were published during a remainder of a portion of said further time window as in put selectively to the one of the plurality of classifiers having beers trained on a set of training features extracted from training documents published within a training time window ending performing the prediction by executing the classifier to which the features were provided; and outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease” steps. The “electronic system, storage medium, databases and processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1, 17, 21 and 22 do not have additional limitations in the body of the claims. The “electronic system, storage medium, databases and processor” that are revealed, are only mentioned in the preambles. Looking to the specification, these components are described at a high level of generality (¶ 140; An "electronic system" as used herein is a data processing system comprising a storage medium and one or more processors for processing data stored in the storage medium. For example, the electronic system can be a standard computer system, a server system or a cloud computer system). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 3-16, 19 and 21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 3-17, 19 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed March 24, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) The amended features recited in the independent claims represent an improvement in trainable classifiers resulting in a particularly high prediction accuracy while maintaining low computational effort.
Thus, Applicants assert that independent claims 1, 17, 21, and 22 are do not recite a mental process under the first prong of step 2A, and are not directed to a mental process under the second prong of step 2A.
Applicants request the Examiner to reconsider and withdraw the above rejection of independent claims 1, 17, 21, and 22 and the claims depending therefrom.
In response to argument (1), Examiner respectfully disagrees. When determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
As stated in previous Office Action, the claims remain to lack limitations that are indicative of an inventive concept (aka “significantly more”). 










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kutzko et al. Pub. No.: US 20200273578 A1; Invention relates to the field of systems and methods for providing cost effective healthcare that is individually personalized.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626